342 S.W.2d 327 (1961)
Henry GILLILAND, Appellant,
v.
STATE of Texas, Appellee.
No. 32827.
Court of Criminal Appeals of Texas.
January 25, 1961.
No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $50.
*328 This is a prosecution under Article 802, Vernon's Ann.P.C., for the violation of which a jail term is mandatory.
The punishment assessed being less than the minimum provided by law, the judgment will be reversed on appeal. Malone v. State, Tex.Cr.App., 328 S.W.2d 310; Henderson v. State, Tex.Cr.App., 318 S.W.2d 898, and cases there cited.
The judgment is reversed and the cause remanded.